El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
El demandante y apelado estableció demanda en la Corte de Distrito de Humacao alegando entre otras cosas, que las demandadas son dueñas en común pro-indiviso y por partes iguales de cierta finca rústica que se describe en la demanda, radicada en el Distrito Judicial de Humacao; que el deman-dante celebró y dejó perfeccionado con las demandadas, un contrato de compraventa de dicha finca bajo ciertos térmi-nos y condiciones que fueron especificados; que después que una de las demandadas, que durante el curso de las nego-ciaciones tenía la representación de todas había comisionado a cierto notario para preparar la debida escritura de com-*400praventa, y después de redactada ésta, las demandadas se negaron a firmarla y a cumplir el contrato que de tal modo fue celebrado; que el demandante cumplió debidamente y está dispuesto a cumplir con todas las condiciones que le concier-nan, en el contrato referido; y que con motivo del incum-plimiento por parte de las demandadas del contrato cele-brado el demandante lia experimentado perjuicios como cons-tan especificados en la demanda, que alcanzan a una suma total de cuatrocientos dólares.
En la súplica de la demanda se pide a la corte que con-dene a las demandadas a otorgar escritura pública de com-praventa de la finca descrita a favor del demandante por el precio y con las demás condiciones estipuladas en la demanda,, y condenándoseles a pagar al demandante cuatrocientos dóla-res en concepto de perjuicios sufridos, juntamente con-las costas y desembolsos que se originen en esta acción.
Los demandados, todos los cuales residen en Guayama menos Francisco Berrios, excepcionaron la demanda por care-cer la corte de jurisdicción sobre las personas de los deman-dados y solicitaron que el caso fuera trasladado a la Corte de Distrito de Guayama. Francisco Berrios alega que, aun-que vive y fué emplazado en San Juan, tiene el firme pro-pósito de trasladar definitivamente su residencia a Guayama, y, por tanto, se une a la moción.
Los artículos 75, 81 y 83 del Código de Enjuiciamiento-Civil, en tanto son pertinentes a la cuestión que atora se dis-cute, dicen lo siguiente:
“Artículo 75.- — Deberán sustanciarse en el distrito en que radi-que el objeto de la acción, o parte del mismo, sin perjuicio de la facul-tad de la corte para cambiar el lugar de la vista, a tenor de lo dispuestoen este código, los pleitos que se sigan por las causas siguientes:
“1. Para recobrar la posesión de bienes raíces o de una propiedad o interés en la misma, o para determinar en cualquier forma dicto derecho o interés, y por daños causados a propiedad inmueble.
* * * * * * *
“Artículo 81. — En todos los demás casos el pleito deberá ver se. en *401el distrito en que residieren los demandados, o algunos de ellos, al iniciarse el litigio; * * *
“Artículo 83. — La corte podrá, previa moción, cambiar el lugar del juicio en los siguientes casos:
“1. Cuando el distrito designado en la demanda no es el corres-pondiente. ’ ’
* * * * * * *
Un pleito cuyo objeto es el cumplimiento específico ele un contrato de compraventa de finca rústica es principalmente una acción personal (in personam), y el caso de autos no es una acción “para recobrar la posesión de bienes raíces o de una propiedad o interés en la misma, o para determinar en cualquier forma diebo derecho o interés, y por daños cau-sados a propiedad inmueble.” Davis v. Parker, XIV Allen (Mass.) 94; Lucas v. Patton, 107 S. W. 1143; Morgan v. Bell, 28 Pac. 925; Close v. Wheaton, 70 Pac. 891.
Los casos de León v. Vázquez, 16 D. P. R. 432, y de Río v. Vázquez, 16 D. P. R. 808, que han sido citados por la corte de distrito como fundamento de su resolución y en los cuales se ha basado el apelado en este caso, ninguno de los cuales fué un caso de cumplimiento específico de un contrato, no son de aplicación.
La resolución apelada debe ser revocada.

Revocada la resolución apelada y ordenado el traslado solicitado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey: